In re: Cary Miller, Individually and as Administrator of the Estate of his Minor Son, Lionel Anthony Miller applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of St. Landry. 269 So.2d 2S3.
Writ denied. On the facts found by the Court of Appeal there is no error of law in the judgment complained of.
TATE, J.,
is of the opinion that the writ should be granted. On the basis of Judge Miller’s dissent, an error of law was committed in holding inadmissible the photographic evidence showing the place of impact on the motorcycle. Lack of proof of who made the pictures and the exact date was not essential to admissibility of the evidence, providing foundation was made that the pictures reflected the condition of the motorcycle following the accident. This objective evidence improperly excluded could have been of determinative weight in the resolution by the trial of fact of sharply conflicting eyewitness testimony.